Citation Nr: 0819416	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1991 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Thereafter, jurisdiction over the veteran's case 
was transferred to the Roanoke, Virginia, RO.

The Board notes that, although the veteran requested a Board 
hearing in her March 2005 VA Form 9, she subsequently 
withdrew her request and submitted a written statement in 
lieu of a hearing.  There are no other outstanding hearing 
requests of record.


REMAND

In a September 2004 statement, a physician's assistant at 
Smokey Point Clinic indicated that the veteran had a history 
of recurrent sinusitis since 1990 and had been treated on a 
continuing basis.  She explained that she came to this 
determination based on chart notes from the veteran's office 
visits at Smokey Point Clinic, as well as a review of the 
veteran's navy records.  The claims file does not contain a 
copy of the records documenting continuing treatment at 
Smokey Point Clinic.  The procurement of these potentially 
pertinent private medical records is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  After obtaining appropriate 
authorization from the appellant, the 
RO or the AMC should attempt to obtain 
a copy of the records pertaining to the 
veteran's treatment for sinusitis at 
Smokey Point Clinic from 1990 to the 
present.  If the veteran identifies any 
other outstanding, pertinent records, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  It should 
specifically consider whether a VA 
examination with medical opinion is 
necessary in light of any additional 
records received as a result of the 
above development.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
her representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



